OPINION OF THE COURT
Kane, J.
Plaintiffs, Puerto Rican migrant farm workers and members of their families, seek in these actions to enforce default judgments entered in Puerto Rico against defendants, who are apple growers located in New York State. The Puerto Rican default judgments grew out of the 1978 apple harvest season in New York. In the spring of that *406year, as in prior years, the apple growers in question applied to the Federal Government for permission to employ temporary foreign labor to harvest their apples. Consequently, the background of this case involves the interaction of two Federal statutes, the Wagner-Peyser Act (US Code, tit 29, § 49 et seq.) and the Immigration and Nationality Act of 1952 (US Code, tit 8, § 1101 et seq.).
The Wagner-Peyser Act, among other things, established the United States Employment Services “[i]n order to promote the establishment and maintenance of a national system of public employment offices” (US Code, tit 29, § 49). Pursuant to the authority conferred by the Wagner-Peyser Act, the United States Secretary of Labor has established an interstate clearance system to “provide employers a means of recruiting nonlocal workers, when the supply of local workers is inadequate” (Snapp & Son v Puerto Rico, 458 US 592, 595; see, also, 20 CFR 602.1 [c]). If local workers are not available, a “clearance order” is sent through the Employment and Training Administration of the Department of Labor to other State labor agencies in order to give them an opportunity to meet the request.
As detailed by the United States Supreme Court in Snapp & Son v Puerto Rico (supra), some of defendants’ obligations under the Wagner-Peyser Act come from the Immigration and Nationality Act which regulates the admission of nonimmigrant aliens into the United States. This act authorizes the admission of temporary foreign workers into this country only “if unemployed persons capable of performing such service or labor cannot be found in this country” (US Code, tit 8, § 1101, subd [a], par [15], cl [H], subcl [ii]). The initial responsibility for determining whether enough qualified United States workers are available to fill a need is vested with the United States Secretary of Labor (see Snapp & Son v Puerto Rico, supra, p 595).
Defendants, who desired to employ temporary foreign agricultural laborers, were, therefore, required to initially seek domestic workers through the interstate clearance system. Defendants were thus directed to file an application with the local (Kingston) office of the New York State Employment Service, together with a sample job offer (20 CFR 655.201 [a] [1]; [b] [1]). According to regulation, a *407local office which receives a job order first attempts to recruit workers in the local labor market (20 CFR 653.501 [d] [7]).1 In the event sufficient local workers cannot be recruited, the local office places the job order into the intrastate clearance system for recruitment of workers throughout the State (20 CFR 653.501 [d] [7]; [e] [2]). If the State agency is also unable to recruit sufficient workers within the State, that agency places the job order into the interstate clearance system for circulation to areas of the country where there exists an oversupply of the needed workers (20 CFR 653.501 [e] [2]). The United States Department of Labor determines the areas of supply to which job orders will be sent (20 CFR 653.501 [e] [3]). This is also true in regard to clearance orders submitted in connection with applications for temporary foreign workers (20 CFR 655.205 [a]). In the instant case, the orders were sent to several States and Puerto Rico,2 and the Puerto Rican Department of Labor recruited persons to work defendants’ farm.
The clearance orders sent by defendants and the circumstances surrounding the recruitment of workers were apparently all the same.3 In this regard, the clearance order sent by defendant Altamont Farms, Inc., dealing with referral instructions, stated “Bill Paladino, 914 795-2171” was the person to contact, and the clearance order stated that collect calls would be accepted “only from officials of Employment Service Offices”. It is uncontroverted that at no time did either a Puerto Rican worker or the Puerto Rican Department of Labor contact defendant Altamont. Indeed, the testimony of Manuel Rodriguez Escalera, the Associate Director of the Immigration Division of the Com*408monwealth of Puerto Rico Department of Labor, indicates that Puerto Rican workers were recruited without the growers being contacted. Moreover, at no time did Altamont execute a “Designation of Hiring Agent” (US Department of Labor — Form ES-569), authorizing either the Department of Labor or the Puerto Rican Department of Labor to act as its agent for the purposes of hiring.
Subsequently, defendant Altamont was informed that its request for temporary labor certification was being denied in part because a number of Puerto Ricans had accepted its clearance order. Certain Puerto Rican workers then arrived at defendant Altamont’s orchards. Thereafter, however, problems apparently developed and many of the workers returned home. Plaintiffs, the returned workers, together with members of their families in some cases, then commenced the underlying actions in the Superior Courts of Puerto Rico against defendant Altamont and other apple growers and were awarded default judgments for breach of contract and tort claims arising out of the 1978 harvest season. In the present New York State actions, plaintiffs seek to enforce those judgments. Defendant Altamont moved for summary judgment dismissing the action commenced against it upon the ground that the underlying default judgment was void because the Puerto Rican court lacked personal jurisdiction over it. Plaintiffs then cross-moved to consolidate Rios u Altamont Farms with the subject eight other actions and for summary judgment against all defendants. Special Term consolidated all actions, and after concluding that Puerto Rico properly asserted jurisdiction over all defendants, granted summary judgment in favor of plaintiffs. This appeal by defendants ensued.
The Puerto Rican judgments must be given full faith and credit in the courts of New York (Americana of Puerto Rico v Kaplus, 368 F2d 431, 437, cert den 386 US 943) unless the Puerto Rican courts failed to acquire personal jurisdiction over defendants (Durfee v Duke, 375 US 106, 109). Although a judgment may be collaterally attacked because jurisdiction was not proper under the statutes of the forum State (Hunt v Dawson County, Montana, 623 F2d 621), in this case, the Puerto Rican judgments are valid so long as *409due process is satisfied because Puerto Rico extends its jurisdiction (Laws of Puerto Rico Ann, tit 32, Appendix II, Rules of Civ Pro, rule 4.7) to the fullest extent permitted by the due process clause (Integrated Inds. v Continental Milling Co., 385 F Supp 883; Ramon Vela, Inc. v Sagner, Inc., 382 F Supp 478). Accordingly, the issue presented on appeal is whether defendants’ clearance orders provided sufficient contacts with Puerto Rico to enable the Puerto Rican courts to assert jurisdiction consistent with the due process clause of the United States Constitution.
In order to maintain fairness and interstate federalism (see Braveman, Interstate Federalism and Personal Jurisdiction, 33 Syracuse L Rev 533), due process only permits a State court to render a valid personal judgment against a nonresident defendant if that defendant has sufficient minimum contacts which make subjecting defendant to a suit in that State consistent with “ ‘traditional notions of fair play and substantial justice’ ” (International Shoe Co. v Washington, 326 US 310, 316, quoting Milliken v Meyer, 311 US 457, 463). These contacts must be the result of “some act by which the defendant purposefully avails itself of the privilege of conducting activities within the forum State, thus invoking the benefits and protections of its laws” (Hanson v Denckla, 357 US 235, 253). This rule “is not susceptible of mechanical application; rather, the facts of each case must be weighed” (Kulko v California Superior Ct., 436 US 84, 92; emphasis added). The factors to be considered in this analysis include: “the burden on the defendant * * * the forum State’s interest in adjudicating the dispute * * * the plaintiff’s interest in obtaining convenient and effective relief * * * the interstate judicial system’s interest in obtaining the most efficient resolution of controversies; and the shared interest of several States in furthering fundamental substantive social policies” (World-Wide Volkswagen Corp. v Woodson, 444 US 286, 292).
It appears from the record that defendant apple growers had no contact with the Commonwealth of Puerto Rico other than the fact that their clearance orders, which they had filed with their local employment offices in this State, were forwarded to Puerto Rico at the direction of the *410United States Department of Labor. In our opinion, such contact is insufficient to enable the Puerto Rican courts to assert jurisdiction consistent with the due process clause. Contrary to plaintiffs’ assertion, we fail to find that the forwarding of defendants’ clearance orders to Puerto Rico by the United States Department of Labor was an activity of defendants by which they purposefully availed themselves of the privilege of conducting activities within Puerto Rico, thus invoking the benefits and protections of Puerto Rican law. As detailed above, the clearance order was not sent to Puerto Rico at the request of defendants. In fact, it is uncontroverted that defendants’ desire was to secure permission to employ temporary foreign workers. In this regard, they filed applications for temporary foreign labor certification with the local office of the New York State Employment Service. If the local office had located sufficient qualified workers, the clearance orders would not have been sent to Puerto Rico by the United States Labor Department. Indeed, it was not the decision of defendants to forward the clearance orders to Puerto Rico, but rather, was the decision of the United States Department of Labor. Moreover, defendants took no action in Puerto Rico with respect to the clearance orders. As discussed previously, there was no contact between the Puerto Rican workers and defendants until the workers arrived in New York. In sum, it is this court’s opinion that the fortuitous nature of defendants’ sole contact with Puerto Rico is insufficient to satisfy the requirements of due process.
Neizil v Williams (543 F Supp 899), Garcia v Vasquez (524 F Supp 40) and Acker v Hepburn Orchards (US Dist Ct, MD Fla, Nov. 29, 1982, Castagana, J.) are factually distinguishable from the present case, for the more intensive and direct recruitment efforts by defendants in those cases provided some evidence that defendants therein purposefully availed themselves of the privilege of conducting activities within the forum State.
That portion of plaintiffs’ cross motion seeking summary judgment should, therefore, have been denied and summary judgment should have been granted in favor of all defendants dismissing the complaints.
*411The order and judgment should be modified, on the law, by reversing so much thereof as granted plaintiffs’ cross motion for summary judgment; the cross motion for summary judgment should be denied and summary judgment awarded to defendants dismissing the complaints; and, as so modified, affirmed, without costs.

. This regulation was contained in 20 CFR 653.108 in 1978.


. As used in the Wagner-Peyser Act, the word “State” includes Puerto Rico (US Code, tit 29, § 49a, subd 151). It should be noted, however, that when defendant Altamont Farms, Inc., submitted its clearance order in March, 1978, it was informed that said order would not be submitted to Puerto Rico. In August, 1978, when certain statutory problems were resolved, the clearance order was submitted to Puerto Rico.


. Although the record does not contain the clearance orders sent by each defendant, all parties refer to the clearance order sent by defendant Altamont and the recruitment of workers as an example of the facts involving all defendants. It should also be noted that the various actions were consolidated upon plaintiffs’ cross motion. This cross motion was made subsequent to defendant Altamont’s motion for summary judgment in Rios v Altamont Farms. In their motion to consolidate, plaintiffs, who are all represented by the same attorney’s office, assert that all cases present the same legal issue as to jurisdiction.